        Case 1:21-cv-00057-SHS Document 33 Filed 04/28/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        86 Chambers Street, Third Floor
                                                        New York, New York 10007

                                                        April 26, 2021

ByECF
The Honorable Sidney H. Stein                                    MEMO ENDORSED
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:      People of the State of New York, et al. v. Office of the Comptroller of the
                Currency, 21 Civ. 57 (SHS)

Dear Judge Stein:

        This Office represents defendants the Office of the Comptroller of the Currency ("OCC")
and Acting Comptroller of the Currency Blake Paulson in the above-referenced matter.
Presently, defendants' deadline to produce the administrative record is this Wednesday, April 28,
2021. (ECF No. 28). We write respectfully to request a one-week extension of that deadline, to
Wednesday, May 5, 2021, and a similar extension of the deadlines in the parties' so-ordered
briefing schedule (except for the final deadline of Friday, August 20, 2021, which will remain in
place).

        We make this request because defendants require additional time to finalize the record
and format it for submission to the Court and production to plaintiffs' counsel. This is
defendants' first request for an extension of time to produce the administrative record, and
plaintiffs consent to this request.

       Accordingly, we respectfully request that the Court endorse the following revised
schedule:

       •     Wednesday, May 5, 2021: Defendants file the administrative record.
       •     Friday, June 11 , 2021: Plaintiffs file their motion for summary judgment.
       •     Friday, July 16, 2021: Defendants file their cross-motion for summary
             judgment/opposition to plaintiffs' motion.
       •     Friday, August 6, 2021 : Plaintiffs file their opposition to defendants' cross-
             motion/reply in further support of their motion.
       •     Friday, August 20, 2021: Defendants file their reply in further support of their cross-
             motion.
         Case 1:21-cv-00057-SHS Document 33 Filed 04/28/21 Page 2 of 2




       We thank the Court for its consideration of this letter.


                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney for the
                                                        Southern District of New York

                                                By:      Isl Christopher Connolly
                                                        CHRISTOPHER CONNOLLY
                                                        Assistant United States Attorney
                                                        86 Chambers Street, 3rd Floor
                                                        New York, New York 10007
                                                        Tel.: (212) 637-2761
                                                        Fax: (212) 637-2786
                                                        E-mail: christopher.connolly@usdoj.gov


cc:   Counsel of record (by ECF)




The revised schedule as set forth in this letter is granted.

Dated: New York, New York
       April 27, 2021
                                               SO ORDERED:



                                                        K///1ey H. Stein, U.S.D.J.




                                                  2
